                        THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              Case No. 5:19-CV-541-D

ANNE SOLOMON,                                 )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )
                                              )
WALMART STORE EAST, LP,                       )
                                              )
                     Defendant.               )


                    PROTECTIVE ORDER CONCERNING USE AND
             HANDLING OF CONFIDENTIAL INFORMATION AND MATERIAL

       It appearing that during the pre-trial discovery in this case there will be disclosure

to counsel of certain documents, information, materials and testimony considered by

defendants to contain confidential, proprietary and/or trade secret information, in order to

allow discovery to proceed in an expeditious and productive manner and protect the

confidentiality of such information,

IT IS HEREBY ORDERED THAT:

       1. This Protective Order governs the use, disclosure, and designation as confidential

of documents, information and testimony produced by defendants or plaintiff in this action

(in discovery or at trial) including any and all photographs, videotapes, documents, and/or

materials, testimony, deposition testimony, deposition exhibits, interrogatory/request for

admission responses, including and/or related to, engineering part print drawings, testing,

product cost, production information, internal policies/investigation procedures, field

reports, product analysis and development information, design/fabrication, and other

claims involving products similar to the product at issue in this case. Any such materials


          Case 5:19-cv-00541-D Document 32 Filed 01/21/21 Page 1 of 9
that constitute a trade secret or other confidential research, development, or commercial

information within the meaning of Fed.R.Civ.P. 26(c)(1)(G), or otherwise considered

confidential by defendants, may be designated "Confidential". Such designation shall be

made as provided in paragraph 2 hereof. Documents or information so designated as

"Confidential" and all copies, extracts, transcripts, compilations, and summaries thereof

and information therein, without limitation, (hereinafter collectively referred to as

"Confidential Information" and/or “Confidential Material”) shall be used and disclosed only

as permitted by paragraphs 2 through 18 hereof.

       2. Either party may designate the materials which the party considers to be

appropriate for designation as Confidential Information at the time such materials or

portions are produced or disclosed, or as soon thereafter as the person or entity seeking

protection becomes aware of the nature of the materials or portions disclosed and sought

to be protected hereunder.

       3. In the instance of documents or materials produced by any party that are to be

designated as “confidential,” the party producing the materials sought to be protected shall,

at the time of such production, notify the other parties if any of the information contained

in the documents or materials is designated as “confidential.” All “confidential” documents

or materials produced for which such notice has been given shall be inspected only by

persons qualified to have access to Confidential Information.

       4. Confidential Information may be given, shown, disclosed, made available, or

communicated only to:

              a. The parties;




          Case 5:19-cv-00541-D Document 32 Filed 01/21/21 Page 2 of 9
              b. Counsel for the parties, and the paralegal, administrative, clerical and

secretarial personnel assisting such attorneys for whom access to such material is

necessary to perform their duties with respect to this case, provided that execution of this

Order by any member of a law firm representing a party shall constitute a representation

that all persons in or employed by that firm shall observe this Protective Order;

              c. Experts, investigators and consultants qualified for access as provided in

paragraph 5 below.

              d. The Court, the jury and court personnel.

       5. Each party may qualify for access to Confidential Information independent

experts, investigators and consultants to this action who are not employees of or affiliated

with the party. Before allowing an expert or consultant to gain access to the Confidential

Information, counsel shall first require the expert or consultant to execute a written and

signed undertaking in the form attached hereto as Exhibit “A” containing the information

set forth therein. In the event the expert is to be utilized as an expert at trial or hearing and

is disclosed in accordance with the discovery rules or local rules of Court, a copy of the

signed undertaking shall be provided to opposing counsel.

       6. Confidential Information shall be used solely in connection with this litigation,

and not for any business, competitive, governmental, administrative, commercial or other

investigative purpose or function. All Confidential Information designated hereunder shall

be kept in the case files at the offices of the attorneys for the parties. Access to those files

shall be permitted only to those persons set forth in paragraphs 4 and 5 of this Protective

Order as persons properly having access to Confidential Information.




           Case 5:19-cv-00541-D Document 32 Filed 01/21/21 Page 3 of 9
       7. Documents containing Confidential Information, including briefs or other papers

which incorporate or disclose Confidential Information, where filed with the pleadings or

as evidence, shall bear the “CONFIDENTIAL” warning on their first page and on pages

containing Confidential Information. Before filing any information that has been designated

"CONFIDENTIAL INFORMATION" with the Court, or any pleadings, motions or other papers

that disclose any such information, counsel shall confer with counsel for the party that

produced the information so designated about how it should be filed. If the party that

produced the information so designated desires that the materials be filed under seal, then

the filing party shall file the materials in accordance with Local Civil Rule 79.2, EDNC, with

notice served upon the producing party. The filing of the materials under seal shall not be

binding on the Court, however. Within 10 days of service of such notice, the party desiring

that the materials be maintained under seal shall file with the Court a Motion to Seal and

supporting memorandum of law specifying the interests which would be served by

restricting public access to the information. The party that initially filed the materials need

not file any such Motion to Seal or otherwise defend another party's desire that the

materials remain sealed. The Court will grant the Motion to Seal only after providing

adequate notice to the public and opportunity for interested parties to object, after

carefully weighing the interests advanced by the movant and those interests favoring

public access to judicial documents and records, and upon finding that the interests

advanced by the movant override any common law or constitutional right of public access

which may attach to the information. Documents submitted under seal in accordance with

this paragraph will remain under seal pending the Court's ruling. If the party desiring that




           Case 5:19-cv-00541-D Document 32 Filed 01/21/21 Page 4 of 9
the information be maintained under seal does not timely file a Motion to Seal, then the

materials will be deemed unsealed, without need for order of the Court.


       8. Nothing in this Protective Order shall be deemed to preclude any party from

seeking and obtaining, on an appropriate showing, such additional protection with respect

to documents or other discovery material as that party may consider appropriate; nor shall

any party be precluded from claiming that any matter designated hereunder is not entitled

to protection as confidential or privileged or that a lesser form of protection than

designated is appropriate.

       9. The inadvertent or unintended disclosure pursuant to discovery in this lawsuit of

Confidential Information, regardless of whether the information was designated at the time

of disclosure, shall not in this action be deemed a waiver in whole or in part of a

subsequent claim of protected treatment under this Protective Order, either as to the

specific information and/or documents disclosed or as to any other information and/or

documents. A disclosing party shall be permitted to serve a written notice of the claim of

confidentiality for the unintended or inadvertent disclosure within forty-five (45) days

after any the disclosing party becomes aware that such disclosure has occurred.

       10. A party shall not be obligated to challenge the propriety of any designation for

protection at the time the designation is made, and a failure to do so shall not preclude a

subsequent challenge thereto. In the event that any party to this litigation disagrees at any

point in this action with any designation made under the Protective Order, the parties shall

first confer to attempt to resolve such a dispute in good faith. If the dispute cannot be

resolved, the party objecting to the designation may seek appropriate relief from this Court.

To determine such application the Court shall determine whether and to what extent the


          Case 5:19-cv-00541-D Document 32 Filed 01/21/21 Page 5 of 9
information, document or material at issue qualifies for protection under Fed.R.Civ.P.

26(c)(1)(G).

       11. The parties further agree that the inadvertent or unintended production of any

discovery materials that would be protected from disclosure pursuant to the attorney-

client privilege, the work product doctrine or any other relevant privilege or doctrine shall

not constitute a waiver of the applicable privilege or doctrine and the return of same, if

appropriate, shall be governed by Fed.R.Civ.P. 26(b)(5)(B).

       12. No person may utilize or disclose to any person, in public or in private, the

Confidential Materials designated hereunder, except as set forth in this Order. This

Protective Order does not apply to information and/or documents acquired other than

through this action, the rights of the parties in respect to this other acquired information

being separately determined.

       13. Upon final termination of this action and any appeals, the originals and all copies

of Confidential Materials shall delivered without demand to the party or non-party who

produced such material, or to its counsel. In the alternative, the originals and all copies may

be destroyed by the party and counsel receiving such documents, subject to the agreement

that the receiving party will provide written documentation within 30 days of disposition

of the case that all such documents and materials were destroyed.

       14. Any party may seek modification of this order upon motion and for good cause

shown, by alleging specific changes and specific grounds.

       15. Nothing in this Order shall restrict the use or admissibility of any documents or

information designated as confidential at any hearing or trial in this action, except as

expressly stated herein.




           Case 5:19-cv-00541-D Document 32 Filed 01/21/21 Page 6 of 9
       16. Upon the final conclusion of this litigation, any and all Confidential Material

which has been submitted for identification and/or into evidence at any hearing or trial in

this litigation may, upon application to this Court by counsel for the party who claimed

Confidential Material treatment, be purged from the record. All parties shall have notice of

and the right to oppose such an application. The final conclusion of this litigation shall be

deemed to have occurred upon (i) the date following the entry of judgment after which, by

lapse of time or otherwise, such judgment shall no longer be subject to review by or appeal

to any court, or (ii) upon a voluntary discontinuance thereof.

       17. This Protective Order shall survive the final conclusion of this litigation and

continue in full force and effect, and the Court shall retain jurisdiction to enforce this

Protective Order.

       18. This Protective Order will be in full force and effect, and is fully enforceable,

upon the date of the parties’ execution below and shall apply going forward to all

previously produced documents that were identified as Confidential. All the provisions of

the Protective Order will be effective and enforceable as of the execution date of this

document by the parties.

                                                  IT IS SO ORDERED.
   Dated: January 21, 2021

                                                  ____________________________________
                                                  Robert T. Numbers II
                                                  United States Magistrate Judge




          Case 5:19-cv-00541-D Document 32 Filed 01/21/21 Page 7 of 9
                           THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                 Case No. 5:19-CV-541-D


ANNE SOLOMON,                                        )
                                                     )
                        Plaintiff,                   )
                                                     )
                v.                                   )
                                                     )
WALMART STORE EAST, LP,                              )
                                                     )
                        Defendant.                   )

                                              EXHIBIT A

                         ACKNOWLEDGEMENT OF READING AND
                     AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

        1. My full name is _________________________________________________________________.

        2. My address is ___________________________________________________________________.

        3. My present employer is ________________________________________________________.

        4. My present occupation or job description is: ________________________________

______________________________________________________________________________________.

        5. I have received a copy of the Protective Order in this action. I have carefully read

and understand the provisions of the Protective Order. I will comply with all of the

provisions of the Protective Order.

        6. I will hold in confidence, will not disclose to anyone not qualified under the

Protective Order, and will use only for purposes of this action, any Confidential Materials

disclosed to me.




            Case 5:19-cv-00541-D Document 32 Filed 01/21/21 Page 8 of 9
        7. I will return all Confidential Materials and all copies which come into my

possession, and documents or things which I have prepared relating thereto, to counsel for

the party by whom I am employed or retained.

        8. I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

the Protective Order in this action.




___________________________                               __________________________________
Date                                                      (Signature)




            Case 5:19-cv-00541-D Document 32 Filed 01/21/21 Page 9 of 9
